Citation Nr: 1714810	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-44 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction subsequently transferred to the RO in Denver, Colorado.

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the present matter for further development in January 2013, at which time it granted service connection for tinnitus, and then again in June 2015.  VA has substantially complied with the remand directives and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A left ear hearing defect was noted upon the Veteran's entry into service, and the competent evidence of record shows that his left ear hearing loss was not aggravated beyond its normal progression during service.

2.  The Veteran is not shown to have right ear hearing loss that had its onset in service or within one year of his discharge from service, was caused by in-service acoustic trauma, or is otherwise related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2016).

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA satisfied the duty to notify provisions in an October 2007 letter.  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided examinations and obtained opinions, and associated with the Veteran's claims file his available service treatment records (STRs) and post-service treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim for Service Connection

A.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  (Citations omitted.)  Id. at 159-60.

Additionally, service connection for certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In addition, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(b) (2016); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Relevant Facts

As a preliminary matter, the Board notes that the evidence of record documents a current bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

Here, the Veteran asserts that his current hearing loss is attributable to his in-service exposure to loud noise and that it had its onset during service.  The Veteran's DD Form 214 documents a military occupational specialty (MOS) of self-propelled field artillery system mechanic, which is consistent with his assertions regarding excessive noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of artillery mechanic; thus such exposure is conceded.

The Veteran's STRs include a March 1988 enlistment examination report that documents a left ear hearing defect that was not considered disabling or disqualifying.  The examining physician noted the following pure tone thresholds, in decibels:

Mar. 1988
500
1000
2000
3000
4000
RIGHT
20
5
10
20
5
LEFT
35
10
10
15
20

There are no additional audiograms in the Veteran's STRs with the exception of an April 1991 Reference Audiogram that was conducted just over four months prior to his separation from service.  The April 1991 results fail to show hearing loss for VA compensation purposes, as the following pure tone thresholds were recorded:

Apr. 1991
500
1000
2000
3000
4000
RIGHT
10
0
10
25
10
LEFT
30
10
10
20
20
Following service, the earliest indication in the medical evidence of the presence of hearing loss is found in October 1999 private treatment notes.  The handwritten notes show that the Veteran reported hearing in his left ear to be "muffled."

Another private report in October 2002 shows that the Veteran developed progressive hearing loss in his left ear in April and May 2002, and that by the time of the report, his left ear hearing was "essentially gone."

As to the question of medical nexus, in November 2007, the Veteran's private physician, Dr. S.O., whose letterhead indicates that he is a family practitioner with a Certificate in Sports Medicine, submitted a statement.  The doctor indicated that the Veteran was a Howitzer Mechanic in service with documented hearing loss in his military chart.  He then stated that this has progressed to loss in the right ear and high frequency loss in the left ear.  There was no further elaboration provided by this physician.

In January 2008, VA examination revealed a hearing loss disability in the left ear, which was characterized as profound sensorineural hearing loss, but the measured pure tone thresholds of the right ear did not meet the criteria for hearing loss disability.  However, a VA audiology consultation report dated in August 2009 shows pure tone thresholds of the right ear that meet the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  Thus, as noted previously, the competent evidence of record shows that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.

In January 2008, the VA examiner did not provide a nexus opinion related to the right ear, as no hearing loss disability was shown at the time of that examination.  With regard to the left ear, the examiner's statements are internally inconsistent.  In particular, the examiner reported that upon entry into service, the Veteran had "a mild hearing loss at 500Hz," which was indicated by the pure tone threshold of 35 at that level.  The examiner then reported that the Veteran's left ear hearing loss was again shown at 500 Hz in April 1991, and noted at this was "normal" for VA purposes.  The Board notes that the 35 at entry was also "normal" for VA purposes as defined by section 3.385, and so it is unclear why the examiner deemed one hearing loss and one not and then determined that the Veteran had left ear hearing loss that existed prior to service and was not aggravated by military service.  The 2008 VA examiner also failed to discuss that the pure tone thresholds at entry at 500 Hz were 35, and decreased to 30 by April 1991, yet the pure tone thresholds at entry at 3000 Hz were 15 and increased to 20 by April 1991.  The significance of a decrease at 500 Hz, but an increase at 3000 Hz was not explained, and there was no discussion of the slight threshold shift during service, other than a notation by the examiner that "a significant threshold shift was not noted."

In private records received by VA in February 2008, there is an indication that the Veteran sought treatment in April 2003 after falling from an all-terrain vehicle and hitting the right side of his head, after which he experienced right sided hearing loss.

Non-VA audiogram results dated in April 2012 document a remark that there is a high probability of hearing issues due to hazardous noise conditions in the military, but the evaluating clinician did not provide any rationale for this conclusion, indicate any review of records, or specify which "hearing issues" were being referred to, and therefore the Board does not accept this alone as adequate evidence to establish the causal connection needed to grant the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).

In March 2013, VA provided another examination.  The March 2013 examiner opined that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner supported his opinion by noting, in part, that hearing testing conducted at enlistment shows that the Veteran did not have hearing loss or a hearing injury during service, there was no significant threshold shift beyond normal variability while in service, and research from the Institute of Medicine (IOM) indicates that there is no scientific basis on which to conclude that hearing loss that appears many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The Board finds that this opinion is not adequate as to the matter of the etiology of the Veteran's left ear hearing loss, as it does not address the finding of a left ear hearing defect upon his entrance into service.

A November 2015 VA examination report documents an examiner's opinion that the Veteran did not have a significant threshold shift beyond normal measurement variability in both ears and there was no aggravation of preexisting hearing loss in the left ear.  The examiner explained that "normal variability" is determined by the subject matter expert-a VA-trained and experienced audiologist-on a case by case basis, but normal variability is considered to be within 5-10 decibels at each frequency.  The examiner noted that many factors can contribute to threshold variability and explained that shifts that are beyond normal variability are only used to indicate the need for a re-test and not to document a permanent threshold shift.  Typically, at least a 15 decibel threshold shift at two or more frequencies associated with noise exposure may constitute a significant threshold shift beyond normal variability.

The examiner explained that in this case, the evidence is clear and unmistakable that there was no in-service threshold shift greater than 10 decibels at any frequency, bilaterally.  Thus, the evidence shows that the Veteran did not have a hearing injury while in service.  The examiner reasoned that the evidence clearly and convincingly shows that the Veteran did not have a significant threshold shift beyond normal measurement variability while in service; thus there was no aggravation of preexisting left-ear hearing loss during service.  Similarly, the examiner reported that there was no permanent, positive threshold shift greater than normal measurement variability during service with regard to the left ear and frequencies between 500 and 6000 Hertz.

Therefore, notwithstanding the acknowledgment of the Veteran's conceded in-service exposure to noise, the examiner reported that there was no resulting injury.  Additionally, the examiner explained that not everyone who is exposed to hazardous noise will suffer noise injury and delayed-onset hearing loss due to previous noise exposure is unlikely to occur.  Overall, if the evidence shows that there has been no significant threshold shift beyond normal measurement variability while in service (no hearing injury while in service), any hearing loss occurring following service is less likely as not caused by or a result of noise exposure while in service.  The examiner concluded that it is more likely that the Veteran's current bilateral hearing loss was caused by post-service occupational and/or recreational noise exposure and/or age-related hearing loss.  The November 2015 examiner also cited to the aforementioned IOM study in providing his opinion.

The Board finds that this opinion is adequate because the examiner considered the relevant history of the Veteran's hearing loss, provided a sufficiently detailed description of the condition, and provided analysis to support the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez, 22 Vet. App. at 304.

C.  Analysis-Left Ear

As noted previously, the Veteran's May 1988 entrance examination report indicates that he had a left ear hearing defect at that time.  Thus, he was not sound upon entry and the Veteran's claim for left ear hearing loss is one of in-service aggravation.

The Board notes that the pure tone thresholds at entry at 500 Hz were 35, and decreased to 30 by April 1991, yet the pure tone thresholds at entry at 3000 Hz were 15 and increased to 20 by April 1991.  Notably, the November 2015 examiner opined that the Veteran did not have a significant threshold shift beyond normal measurement variability (5-10 decibels) while in service and there was no permanent, positive threshold shift greater than normal measurement variability during service with regard to the left ear and frequencies between 500 and 6000 Hertz.  Accordingly, the Board finds that there was no increase in a left ear hearing loss disability during the Veteran's period of active service, and thus, the evidence is against finding that the presumption of aggravation applies in this case.  38 C.F.R. § 3.306(a).

The Board recognizes that the Veteran has asserted that there is a causal relationship between the Veteran's service and his current left ear hearing loss, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran's condition is related to his period of active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).  Thus, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service and his current left ear hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has left ear hearing loss that was aggravated by his service or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

D.  Analysis-Right Ear

The competent evidence of record fails to demonstrate that the Veteran's current right ear hearing loss disability had its onset during the Veteran's period of active service or within one year of his discharge from active service, or was otherwise caused by his period of active service, to include acoustic trauma.

Again, the Board recognizes that the Veteran has asserted that there is a causal relationship between the his service and his current right ear hearing loss, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition.  Davidson, 581 F.3d at 1316.  Whether the Veteran's condition had its onset during or was otherwise caused by his period of active service is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at n.4.  Thus, there is no competent evidence that demonstrates that there is a nexus between the Veteran's service and his current right ear hearing loss.
For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has right ear hearing loss that had its onset during his period of active service, had its onset within one year of his discharge from his period of active service, was caused or aggravated by his in-service exposure to loud noise, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


